—Order of the Appellate Term of the Supreme Court, First Department, entered July 2, 1997, which unanimously affirmed (1) an order of the Civil Court, New York County (Arthur Birnbaum, J.), entered on or about May 20, 1996, granting respondent landlord’s motion for an order directing entry of a final judgment awarding respondent possession of the subject premises and related relief, and (2) an order of the same court and Judge, entered on or about October 8, 1996, which, upon the grant of reargument, adhered to the court’s prior May 20, 1996 determination, unanimously affirmed, without costs.
The stipulation entered into by the parties in open court expressly and unambiguously provided that if appellant defaulted under the stipulation’s terms, respondent landlord would be entitled to move for a final judgment awarding it possession of the subject premises and related relief. Given the unambiguous terms of the stipulation, its enforcement without reference to extrinsic evidence of the parties’ intent was proper (see, Sharp v Stavisky, 221 AD2d 216, lv dismissed 87 NY2d 968). Appellant’s attempt to assert defenses responsive to respondent landlord’s underlying nuisance cause of action, settled by the stipulation, is barred by the stipulation (see, Matter of Hatfield v Department of Health, 245 AD2d 703, 705), and the *488absence of any showing warranting its vacatur (see, Varveris v Fisher, 229 AD2d 573). Concur — Sullivan, J. P., Nardelli, Rubin and Mazzarelli, JJ.